Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing LETTER TO REGISTERED HOLDERS AND DTC PARTICIPANTS Offer to Exchange 6.50% Notes due 2018 which have been registered under the Securities Act of 1933 for any and all outstanding 6.50% Notes due 2018 which have not been registered under the Securities Act of 1933 of NATIONAL FUEL GAS COMPANY To Registered Holders and The Depository Trust Company Participants: We are enclosing herewith the materials listed below relating to the offer by National Fuel Gas Company, a New Jersey corporation (the  Company ), to exchange the Companys 6.50% Notes due 2018 (the  New Notes ), pursuant to an offering registered under the Securities Act of 1933, as amended (the  Securities Act ), for a like principal amount of its issued and outstanding 6.50% Notes due 2018 issued by the Company on April 11, 2008, which notes have not been registered under the Securities Act (the  Original Notes ) upon the terms and subject to the conditions set forth in the Companys Prospectus, dated , 2008, and the related Letter of Transmittal (which together constitute the  Exchange Offer ). Enclosed herewith are copies of the following documents: 1. Prospectus dated , 2008; 2. Letter of Transmittal; 3. Notice of Guaranteed Delivery; 4. Instructions to Registered Holder or DTC Participant from Beneficial Owner; 5. Letter which may be sent to your clients for whose account you hold definitive registered notes or book-entry interests representing Original Notes in your name or in the name of your nominee, to accompany the instruction form referred to above, for obtaining such clients instruction with regard to the Exchange Offer; and 6. Substitute Form W-9 and Guidelines for Certification of Taxpayer Identification Number on Substitute Form W-9 (included with the Letter of Transmittal). WE URGE YOU TO CONTACT YOUR CLIENTS PROMPTLY. PLEASE NOTE THAT THE EXCHANGE OFFER WILL EXPIRE AT 5:00 P.M. NEW YORK CITY TIME, ON , 2008, UNLESS EXTENDED. The Exchange Offer is not conditioned upon any minimum number of Original Notes being tendered. To participate in the Exchange Offer, a beneficial holder must either (i) cause to be delivered to The Bank of New York Mellon (the  Exchange
